DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 
Status of Claims
This action is in response to the applicant amendment filed on 7/22/2022 for application 15/824,808 filed on 11/28/2017. 

Claim 1, 21 and 28 are amended. 

Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32 are pending and have been examined.

Claim objection on Claim 28 – 30 has been withdrawn in light of the applicant’s amendment and remarks. 

The claim rejection on Claim 3, 21 – 23, 25, 27 – 30 and 32 under 35 U.S.C. 112(b) for indefinite of the term “real-time” has been withdrawn after further consideration . 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s remark filed on 7/22/2022 has been fully considered but they are not persuasive. 
Applicant state that Reaple and Fu individually or when combined do not teach or reasonably suggest “wherein the one or more data inputs are collected from the one or more sensors and concatenated into the single data input prior to being processed by the deep learning model, wherein the sensor identified as defective or obstructed is further classified as a compromised sensor, wherein auto-correcting includes realtime issuing of one or more alerts to warn and real-time fixing of the compromised sensor” as amended in Claim 1. Especially, the references individually or when combined do not teach or reasonably suggest real-time (or on-the-fly) issuance of alerts or fixing of a compromised sensor. Examiner respectfully disagree. The feature of real-time alert and/or fixing are provided by the reference of Sun as point out in the claim rejection under 103 section. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, the architecture of Realpe as illustrated in figure 3 uses inference method (Realpe, sec. 1, para. 4, ln. 6) as the individual components of learning model are pre-trained. The input of each module are processed when they are received and output to the next module after they are processed [real-time/on-the-fly]. Lastly, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In this instant case, applicant’s merely statement has not provided discussion and analysis between the prior art references recited by one of ordinary skill in the art along with the applicant's application but merely offer an allegation states neither prior art references shows the recited claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 – 3, 5, 7, 21 – 23, 25, 27 – 30 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Realpe et al. (Sensor Fault Detection and Diagnosis for autonomous vehicles, MATEC Web of Conferences, 2015) in view of Fu, Credit Card Fraud Detection Using Convolutional Neural Network, 2016 Neural Information Processing, pp 483 – 490, 2016, further in view of Sun, US20190149813, Method and Apparatus for Camera Fault Detection.

Regarding Claim 1 Realpe et al. teaches: An apparatus comprising: one or more processors to (See at least Realpe, Sec 3, Para 1, Line 2 – 3, Core i5 CPU): 
Capture, via one or more sensors associated with an image capturing device, one or more images of a scene (See at least Realpe Fig. 1 Sensor 1 - n), wherein an image of the one or more images is determined to be an unclear image (See at least Realpe, Sec. 2, Para. 2, Line. 11 where ”faulty states”; examiner interprets faulty state as resulting in a determination that an image is unclear) when it is obscured or indecipherable due to one or more of a technical defect associated with a sensor or a physical obstruction obscuring the sensors (See at least Realpe, sec. 3, para. 1, ln. 7- 9, where hard fault in a vision sensor … output of a camera on a constant value [indecipherable due to technical defect with the sensor]);
Receive one or more data input associated with the one or more images to concatenate the one or more data input into a single data input to be processed by a … learning model (See at least Realpe, Fig. 3 & tbl. 2, where sensor data are fused [concatenate] into local fusion LF and master fusion MF, and output [single data input] to FDD to be processed by trained FDD module [learning model]) wherein the one or more data input are collected from the one or more sensor and concatenated into the single data input prior to being processed by the … learning model (See at least Realpe, fig. 3 & sec. 2.2, where master fusion combines data from the reference sensor, the fused data is then send to the FDD model [learning model]); 
Classifying data associated with the processed single data input to generate results including one or more of identifying the sensor being defective or obstructed, wherein the sensor identified as defective or obstructed is further classified as a compromised sensor (See at least Realpe, sec. 2.3, para. 3, ln. 1 – 3, where FDD module has been trained to detect faults in a specific sensor; using SVM model to classify sensor status of normal/abnormal is a classification task; abnormal sensor is compromised)
notifying the sensor being identified as defective or obstructed (See at least Realpe, sec. 2, para. 2, ln. 9 – 13, where process refinement layer analyses residuals from all the layers and provides [notifying] information about faulty states to the decision application layer )
	Realpe do not explicitly disclose: 
data input to be processed by a deep learning model
Auto-correcting, based on identifying and notifying of the sensor being defective or obstructed, the detective or obstructed sensor associated with the unclear image such that the sensor is auto-corrected to overcome the technical defect of the physical obstruction without interruption  and while one or more task associated with the image capturing device are progress, wherein auto-correcting includes real-time issuing of one or more alerts to warn and real-time fixing of the compromised sensor.
Fu explicitly disclose: 
data input  to be processed by a deep learning model (See at least Fu, fig. 4, where time sequence input are processed by CNN model for anomaly detection; the FDD module of Realpe that perform faulty sensor detection using multi-layer CNN of Fu is a deep learning model)
Realpe and Fu both teach learning model for anomaly detection in time series data and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the SVM models in FDD module of Realpe’s teaching with the CNN model of Fu’s teaching for anomaly detection to reach the claimed invention. One of the ordinary skill in the art would have motivated to make this modification to alleviate imbalance dataset and increase performance (See at least Fu, Fig. 6 & Sec. 3.3, Para. 1, Line. 7 – 9).
Realpe in view of Fu do not explicitly discloses:
Auto-correcting, based on identifying and notifying of the sensor being defective or obstructed, the detective or obstructed sensor associated with the unclear image such that the sensor is auto-corrected to overcome the technical defect of the physical obstruction without interruption and while one or more task associated with the image capturing device are progress, wherein auto-correcting includes real-time issuing of one or more alerts to warn and real-time fixing of the compromised sensor. 
Sun explicitly discloses:
Auto-correcting, based on identifying and notifying of the sensor being defective or obstructed, the detective or obstructed sensor associated with the unclear image such that the sensor is auto-corrected to overcome the technical defect of the physical obstruction without interruption (Sun, fig. 5 & para. 0058, where after a fault notification signal has been provided to controller, controller may activate a camera fault recovery operation … activation of at least one camera cleaning device [auto-correcting without interruption to user]; auto-correction is based on the notification which is based on the determining of camera malfunction) and while one or more task associated with the image capturing device are progress (Sun, fig. 5, para. 0070 ln. 13 – 16, where blocks actually can be executed in parallel substantially; i.e., the function of auto correction can be executed while other process are in progress), wherein auto-correcting includes real-time issuing of one or more alerts to warn and real-time fixing of the compromised sensor (Sun, para. 0058, where after a fault notification signal [real-time issuing of one or more alerts] has been provided to controller, controller may activate a camera fault recovery operation … include the activation of at least one camera cleaning device  [real-time fixing of the compromised sensor]). 
Realpe (in view of Fu) and Sun both teach anomaly detection of automobile sensor are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Realpe (in view of Fu)’s teaching of anomaly detection with Sun’s teaching of notification and correction to reach the claimed invention. One of the ordinary skill in the art would have motivated to make this modification to recover faulty sensor (See at least Sun para. 0058).

Regarding Claim 2, Realpe in view of Fu and Sun teaches the apparatus of Claim 1, Realpe in view of Fu and Sun further teaches:  an autonomous machine includes one or more of a self-driving vehicle, a self-flying vehicle, a self-sailing vehicle, and an autonomous household device (See at least Realpe, Abs. Line. 2, autonomous vehicles).

Regarding Claim 3, Realpe in view of Fu and Sun teaches the apparatus of Claim 1, Realpe in view of Fu and Sun further teaches: wherein the one or more processors are further to receive the single data input (See at least Realpe, Fig. 3 where FDD module receive fused data [single data input] from LF and MF module) to perform one or more deep learning processes including a training process and an inference process (See at least Fu, Sec. 3.1, para. 1, ln. 3 – 6 where transaction data trained on CNN [perform of deep learning process] … divided into two sets … first 11 month as the training set [for training process] and the data of the next month as the testing set [for inference process]) 
and an inference process to obtain real-time identification of the sensor associated with the unclear image, (See at least Realpe, Sec. 2.3, Para. 3, Line. 1, where FDD module has been trained to detect faults in a specific sensor [inference process to obtain identification of sensor associated with unclear image]) wherein the image capturing device includes a camera (See at least Realpe, Sec. 2, Para. 3, Line. 4, vision cameras).

Regarding Claim 5, Realpe in view of Fu and Sun teaches the apparatus of Claim 1, Realpe in view of Fu and Sun further teaches: wherein the deep learning model comprises one or more neural networks including one or more convolutional neural networks (See at least Realpe, sec. 2.3, para. 2, ln. 1, where in FDD [deep learning model] comprise multiple CNN [neural network] of Fu, each CNN replace an SVM model of Realpe), wherein the physical obstruction is due to a person, a plant, an animal, or an object obstructing the sensor, or dirt, stains, mud, or debris covering a portion of a lens of the sensor (See at least Realpe, Sec. 1, para. 8, ln. 4 – 6, where soft faults refer to degrade in quality but not completely useless)

Regarding Claim 7, Realpe in view of Fu and Sun teaches the apparatus of Claim 1, Realpe in view of Fu and Sun further teaches: wherein the apparatus comprises one or more processors having a graphics processor co-located with an application processor on a common semiconductor package (see at least Realpe, Sec. 3, Para. 1, Line. 2 – 3, where Core i5 CPU at 3.10 GHz, Core i5 CPU are commonly packed with a graphic processor).

Regarding Claim 21 – 23, 25 and 27, Claim 21 – 23, 25 and 27 are the computer-implemented method claim corresponding to Claim 1 – 3, 5 and 7. Realpe further teaches: image capturing device associated with a computing device (See at least Realpe Fig. 3, where vision sensors are part of the fault tolerant perception system). Claim 21 – 23, 25 and 27 are rejected with the same reason as Claim 1 – 3, 5 and 7. 

	Regarding Claim 28, Claim 28 is the non-transitory computer-readable medium claim corresponding to Claim 1. Realpe further teaches: instructions which, when executed, cause a computing device to perform operations (See at least Realpe, Sec. 3, Ln. 1 – 3, the instruction was carried out in a computer environment) … image capturing device associated with a computing device (See at least Realpe Fig. 3, where vision sensors are part of the fault tolerant perception system). Claim 28 is rejected with the same reason as Claim 1. 

	Regarding Claim 29, Claim 29 is the non-transitory computer-readable medium claim corresponding to the combination of Claim 2 and 7. Claim 29 is rejected with the combination reason of Claim 2 and Claim 7
	
Regarding Claim 30 and 32, Claim 30 and 32 are the non-transitory computer-readable medium claim corresponding to Claim 3 and 5. Claim 30 and 32 are rejected with the same reason as Claim 3 – 5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C./Examiner, Art Unit 2122                                                                                                                                                                                                        
/BRIAN M SMITH/Primary Examiner, Art Unit 2122